 Case: 1:18-cv-00250-RWS Doc. #: 54 Filed: 05/21/20 Page: 1 of 3 PageID #: 246




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                             SOUTHEASTERN DIVISION

WILLIE WILLIS,                               )
                                             )
            Plaintiff,                       )
                                             )
      vs.                                    )         Case No. 1:18 CV 250 RWS
                                             )
CAPE GIRARDEAU COUNTY JAIL,                  )
et al.,                                      )
                                             )
            Defendants.                      )

                           MEMORANDUM AND ORDER

      On May 4, 2020, the Court ordered plaintiff to show cause why defendant’s

motion to compel plaintiff to respond to defendant’s discovery requests should not

be granted. In response, plaintiff filed a motion for appointment of counsel,

claiming he could not respond to the Court’s Order because the prison’s law library

is closed due to coronavirus concerns. Plaintiff also claims he already “sent the

defendant everything about this case.”

      “A pro se litigant has no statutory or constitutional right to have counsel

appointed in a civil case.” Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998).

A district court may appoint counsel in a civil case if the court is “convinced that

an indigent plaintiff has stated a non-frivolous claim . . . and where the nature of

the litigation is such that plaintiff as well as the court will benefit from the

assistance of counsel.” Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018).
 Case: 1:18-cv-00250-RWS Doc. #: 54 Filed: 05/21/20 Page: 2 of 3 PageID #: 247




When determining whether to appoint counsel for an indigent litigant, a court

considers relevant factors such as the complexity of the case, the ability of the pro

se litigant to investigate the facts, the existence of conflicting testimony, and the

ability of the pro se litigant to present his or her claim. Phillips v. Jasper Cty. Jail,

437 F.3d 791, 794 (8th Cir. 2006).

      After reviewing these factors, the Court continues to believe that

appointment of counsel is not warranted at this time. Plaintiff has demonstrated

that he can adequately present his claims to the Court, and neither the factual nor

the legal issues in this case appear to be unduly complex. Plaintiff does not need

access to the law library to respond to defendant’s discovery requests, as they

require plaintiff to provide factual information and documents relating to his case,

information which is not located in the prison library. Although plaintiff claims he

has already provided defendant with “all the information about this case,” he does

not dispute that he has failed to provide written responses to defendant’s discovery

requests. Plaintiff is not excused from responding to discovery requests just

because he believes the defendant “already has the information.” Plaintiff has

already been served with an additional copy of these discovery requests, as they

were attached as exhibits to defendant’s motion to compel, and he needs to respond

to them to avoid having his case dismissed. [51-1, 51-2].




                                            2
 Case: 1:18-cv-00250-RWS Doc. #: 54 Filed: 05/21/20 Page: 3 of 3 PageID #: 248




      I will grant the motion to compel in its entirety and require plaintiff to

provide complete written responses to discovery, without objection, and requested

documents. As I previously granted plaintiff a generous extension of time to

respond to these discovery requests, (See Doc. 50), plaintiff must comply with

this Memorandum and Order and provide responses to the discovery requests

by June 5, 2020 or face dismissal of his case with prejudice.

      Accordingly,

      IT IS HEREBY ORDERED that plaintiff’s motion for appointment of

counsel [53] is denied.

      IT IS FURTHER ORDERED that defendant’s motion to compel [51] is

granted, and plaintiff is required to provide written responses, in writing, under

oath, and without objection, and all responsive documents to defendant’s first

interrogatories and request for production of documents to plaintiff by no later than

June 5, 2020. If plaintiff fails to comply with this Memorandum and Order,

he will face the possible dismissal of his case with prejudice upon motion by

defendant.



                                       _______________________________
                                       RODNEY W. SIPPEL
                                       UNITED STATES DISTRICT JUDGE
Dated this 21st day of May, 2020.



                                          3
